IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                             AT NASHVILLE
                    Assigned on Briefs February 14, 2001

       STATE OF TENNESSEE v. CHRISTOPHER STEVEN NUNLEY

                Direct Appeal from the Criminal Court for Davidson County
                          No. GSA 2880 Steve R. Dozier, Judge



                     No. M2000-00903-CCA-R3-CD - Filed April 12, 2001


The defendant, Christopher Steven Nunley, was convicted of contributing to the delinquency of a
minor, a Class A misdemeanor. The trial court imposed a Range I sentence of 11 months and 29
days at 75%. In this appeal of right, the defendant challenges the sufficiency of the evidence. The
judgment is affirmed.

                  Tenn R. App. P. 3; Judgment of the Trial Court Affirmed.

GARY R. WADE, P.J., delivered the opinion of the court, in which ALAN E. GLENN and ROBERT W.
WEDEMEYER, JJ., joined.

Terry J. Canady, Madison, Tennessee (on appeal), and Frank E. Mondelli, Nashville, Tennessee (at
trial), for the appellant, Christopher Steven Nunley.

Paul G. Summers, Attorney General & Reporter; Elizabeth T. Ryan, Assistant Attorney General; and
Derrick Scretchen and Thomas Williams, Assistant District Attorneys General, for the appellee, State
of Tennessee.

                                            OPINION

        In 1999, the victim, 16-year-old Beth Buchanan, resided with her mother, Gina Buchanan
Dewus, and her stepfather. Sometime during the year, the victim and the defendant, age 20 at the
time, began to date. Because she became concerned with the amount of time they were spending
together, Ms. Dewus developed stricter supervision, prohibiting their dating except at the Dewus
residence and in the presence of her and her husband. The victim reacted angrily, stated that she
intended to go out with the defendant anyway, and, in July of 1999, ran away from the Dewuses'
home. Later that day, she was found with the defendant at a Wal-Mart store. Two months later, the
victim ran away a second time and was gone for three weeks and two days. Ms. Dewus made a
police report, placed fliers throughout Nashville, and talked with the defendant, who claimed that
he knew nothing about the victim's whereabouts. Ms. Dewus received information that the victim
had been to the Lentz Clinic in downtown Nashville and had listed the defendant's address and phone
number as her place of contact. With the assistance of the clinic's staff, which had tested the victim
for a sexually transmitted disease, Ms. Dewus developed a plan whereby the victim returned to the
clinic and was taken into custody by juvenile authorities.

        After the victim was returned to the residence, Ms. Dewus employed a counselor. The victim
was uncooperative and, at times, hostile. On October 29, 1999, only a few days after the victim had
been returned to their residence, the Dewuses heard their alarm system activate. When they ran to
the victim's door, they found it had been barricaded. After forcing their way through the door, they
saw that a window had been opened and the screen broken out. They saw the victim, who was
wearing her pajama top and shorts, running away. Mr. Dewus followed on foot and Ms. Dewus
followed in her vehicle. Ms. Dewus saw the victim get into a vehicle driven by the defendant and
attempted to follow. As she sped after the defendant and positioned her vehicle directly behind his,
he slammed on his brakes. He then repeatedly sped up and then slammed on his brakes, apparently
attempting to cause a collision between the two cars. At one point, the vehicles actually made
contact. Ms. Dewus blew her vehicle's horn continually in an effort to alert the police but eventually
the horn malfunctioned. When the defendant returned to the subdivision in which his mother lived,
Ms. Dewus drove back to her residence and telephoned police. After making the call, she observed
the defendant drive by her residence in the same car. He appeared to be alone. The victim was still
missing at the time of trial on March 14, 2000.

        Rebecca Henley Thompson, who testified for the state, witnessed the October 29 car chase.
She described the first car as "flying" and the car which followed as "laying on the horn." She
observed the first car slam on its brakes while in front of the second car. Ms. Thompson, who lived
near the defendant's family residence, was later contacted by Ms. Dewus and received information
about the missing victim. A couple of days later, Ms. Thompson drove by the Nunley house and saw
a girl who "looked like the girl in the picture" provided by Ms. Dewus. Ms. Thompson reported the
incident to Mr. Dewus.

         At trial, the defendant denied that he had been found with the victim at Wal-Mart after her
first runaway. He acknowledged, however, that he had led the police to where she was found. He
also denied any involvement in her second runaway. He claimed that he had learned that the victim
had gone to the Lentz Clinic only after authorities there had telephoned him about her test results.
He contended that when the victim called later, he gave her the information provided by the clinic.
The defendant asserted that the victim claimed to have been sexually abused as a child and stated
that she believed that the abuser was again a threat. He contended that she then arranged for him
to meet her at the clinic. The defendant admitted to the car chase with Ms. Dewus, but denied that
he had slammed his brakes, claiming instead that Ms. Dewus repeatedly rammed his vehicle from
behind. He also denied that the victim was in his car during the chase and contended that he had
only been in her neighborhood to look for some sign, such as a light in her bedroom window, that
she was back at home. The defendant claimed that he had neither seen nor spoken with the victim
since the second time she had run away.




                                                 -2-
        On appeal, the state is entitled to the strongest legitimate view of the evidence and all
inferences which might be drawn therefrom. State v. Cabbage, 571 S.W.2d 832, 836 (Tenn. 1978).
The credibility of the witnesses, the weight to be given their testimony, and the reconciliation of
conflicts in the evidence are matters entrusted exclusively to the jury as the trier of fact. Byrge v.
State, 575 S.W.2d 292, 295 (Tenn. Crim. App. 1978). The relevant question is whether, after
reviewing the evidence in the light most favorable to the state, any rational trier of fact could have
found the essential elements of the crime beyond a reasonable doubt. Tenn. R. App. P. 13(e); State
v. Williams, 657 S.W.2d 405, 410 (Tenn. 1983). This court may neither reweigh nor reevaluate the
evidence; nor may this court substitute its inferences for those drawn by the trier of fact. Liakas v.
State, 199 Tenn. 298, 286 S.W.2d 856, 859 (Tenn. 1956). The evidence is sufficient when a rational
trier of fact could conclude that the defendant is guilty beyond a reasonable doubt. Jackson v.
Virginia, 443 U.S. 307 (1979). When there is a challenge to the sufficiency of the evidence, the
defendant has the burden of demonstrating that the evidence is not sufficient. State v. Tuggle, 639
S.W.2d 913, 914 (Tenn. 1982).

       Tennessee Code Annotated Section 37-1-156 provides in pertinent part as follows:

       Any adult who contributes to or encourages the delinquency or unruly behavior of a
       child, whether by aiding or abetting or encouraging the child in the commission of
       an act of delinquency or unruly conduct or by participating as a principal with the
       child in an act of delinquency, unruly conduct or by aiding the child in concealing
       an act of delinquency or unruly conduct following its commission, commits a Class
       A misdemeanor . . . .

Tenn. Code Ann. § 37-1-156(2).

       In this appeal, the defendant argues that because the evidence is "controverted and
inconsistent" and the victim was never located, the conviction cannot stand. We disagree.

        The defendant was an adult at the time the offense was committed and the victim was a
juvenile. There was evidence that even though the victim had only recently been returned to her
parents' residence by authorities after an absence of over three weeks, the defendant assisted her in
again running away. There was also evidence that the defendant, even after the offense, continued
to help the victim avoid return to parental custody. By the time of trial, the victim had been missing
for approximately five months. The defendant's trial testimony was rejected by the jury. The written
record of the trial provides little support for his claims of innocence. Under these circumstances, the
jury certainly acted within its prerogative in determining that the defendant was guilty of contributing
to the delinquency of a minor.

        Accordingly, the judgment is affirmed.




                                                  -3-
      ___________________________________
      GARY R. WADE, PRESIDING JUDGE




-4-